*613Two orders of the Supreme Court, New York County, each entered on April 5, 1972, denying petitioner’s motions to vacate demands for arbitration in two proceedings, unanimously modified, on the law, to the extent of limiting arbitration to matters involving deliveries made within six years prior to the service of the demand for arbitration herein, and otherwise affirmed, without costs and without disbursements. More than six years have elapsed since some of the claims in issue - arose and such claims are, accordingly, time barred (CPLR 7502, subd. [b]). Whether or not deliveries were made within six years prior to service of the demands for arbitration, the questions relating to liability arising from such deliveries, are for the arbitrators. Concur — McGrivern, J. P., Nunez, Murphy, Capozzoli and Macken, JJ.